2018 UT App 102



               THE UTAH COURT OF APPEALS

                     DESIGN ACADEMY INC.,
                          Appellant,
                              v.
                     NICOLE M. ALBISTON,
                           Appellee.

                             Opinion
                        No. 20170074-CA
                        Filed June 7, 2018

         Third District Court, West Jordan Department
               The Honorable Bruce C. Lubeck
                         No. 130415822

        Michael R. Lofgran and Scott A. Trujillo, Attorneys
                          for Appellant
               Nicole M. Albiston, Appellee Pro Se

   JUDGE GREGORY K. ORME authored this Opinion, in which
 JUDGES KATE A. TOOMEY and DAVID N. MORTENSEN concurred.

ORME, Judge:

¶1      Appellant Design Academy Inc. appeals the district
court’s denial of its motion to suspend Appellee Nicole M.
Albiston’s driver license and vehicle registration for her failure
to satisfy a judgment unrelated to owning or operating a motor
vehicle. We affirm.

¶2     Albiston signed an agreement with Design Academy,
promising that she would pay tuition and related fees, and in
return, Design Academy would provide her with the 2,000
educational hours then required by the State of Utah to become a
licensed cosmetologist. Less than six months later, Albiston
withdrew from Design Academy. Shortly thereafter, Design
Academy sent her a statement indicating what she owed under
                    Design Academy v. Albiston


the agreement. Albiston did not pay any part of the balance due,
and Design Academy filed a complaint against her to collect it.
Albiston failed to answer the complaint or make an appearance,
and Design Academy obtained a default judgment from which
Albiston did not appeal. 1

¶3     Albiston did not make any payments on the judgment.
Two years after entry of the judgment, Design Academy filed a
motion in the district court, requesting that, under section 511 of
the Financial Responsibility of Motor Vehicle Owners and
Operators Act (the Act), Albiston’s driver license and vehicle
registration be suspended for failure to satisfy the judgment
within 60 days. See Utah Code Ann. § 41-12a-511 (LexisNexis
2014). The district court denied the motion, explaining that to
trigger the license and registration suspensions, the Act requires
a judgment arising from the ownership, maintenance, or use of a
motor vehicle and that the “suspension of a license on an
unsatisfied judgment applies only to judgments obtained under
[the Act]” and not to Design Academy’s judgment premised on
the breach of a cosmetology tuition contract. Design Academy
appeals.

¶4     Design Academy contends that the district court erred in
interpreting “judgment” as defined in subsection 103(2) of the
Act. See id. § 41-12a-103(2). We review questions of statutory
interpretation for correctness, giving no deference to the district
court’s legal conclusions. Marion Energy, Inc. v. KFJ Ranch P’ship,
2011 UT 50, ¶ 12, 267 P.3d 863.

¶5     Section 511 of the Act permits the suspension of a
judgment debtor’s driver license and vehicle registration when
he or she fails to satisfy a judgment within 60 days. Utah Code
Ann. § 41-12a-511(1)‒(2). The clerk of the court or the judge,


1. Albiston also failed to file a brief in this appeal later taken by
Design Academy.




20170074-CA                      2               2018 UT App 102
                       Design Academy v. Albiston


“upon the written request of the judgment creditor or his
attorney,” forwards a certified copy of the judgment to the
Department of Public Safety “immediately after the expiration of
the 60 days.” Id. § 41-12a-511(1). Upon receiving a copy of the
judgment, the Department of Public Safety “shall suspend the
license and registration . . . of any person against whom the
judgment was rendered.” Id. § 41-12a-511(2). The Act defines a
“judgment” as

       any judgment that is final by:

       (a) expiration without appeal of the time within
           which an appeal might have been perfected; or

       (b) final affirmation on appeal, rendered by a court
           of competent jurisdiction of any state or of the
           United States, upon a cause of action for
           damages:

              (i) arising      out of the ownership,
                  maintenance, or use of any motor
                  vehicle . . . .

Id. § 41-12a-103(2).

¶6     Design Academy contends that the Legislature’s “use of
the coordinating conjunction ‘or’” at the end of subsection 2(a)
“defines two mutually exclusive alternatives for when a
judgment is final” under the Act and triggers the suspension
penalty: “expiration without an appeal” and “final affirmation
on appeal.” Because these alternative definitions are exclusive of
each other and, unlike with subsection 2(b), no restrictions
follow subsection 2(a), Design Academy suggests that the
Legislature “unambiguously demonstrates an intent” to include
all causes of actions for judgments that become final without an
appeal, while categorizing only judgments that become final by
“affirmation on appeal” as needing to “aris[e] out of the



20170074-CA                        3                2018 UT App 102
                   Design Academy v. Albiston


ownership, maintenance, or use of any motor vehicle.” See id.
§ 41-12a-103(2)(b). To be sure, the punctuation and organization
of subsection 2, read in the abstract and taken at face value,
support Design Academy’s position.

¶7      That said, when interpreting a statute, “our primary goal
is to evince the true intent and purpose of the Legislature,” and,
to be sure, the best evidence of that typically “is the plain
language of the statute itself.” Marion Energy, 2011 UT 50, ¶ 14
(quotations simplified). But we will not adopt the plain meaning
of a statute if doing so “works an absurd result.” Savage v. Utah
Youth Village, 2004 UT 102, ¶ 18, 104 P.3d 1242. The absurdity
doctrine “recognizes that although ‘the plain language
interpretation of a statute enjoys a robust presumption in its
favor, it is also true that [the Legislature] cannot, in every
instance, be counted on to have said what it meant or to have
meant what it said.’” 2 In re Z.C., 2007 UT 54, ¶ 11, 165 P.3d 1206
(quoting FBI v. Abramson, 456 U.S. 615, 638 (1982) (O’Connor, J.,
dissenting)). And “we apply this canon to reform unambiguous
statutory language where applying the plain language leads to
results so overwhelmingly absurd no rational legislator could
have intended them.” Utley v. Mill Man Steel, Inc., 2015 UT 75,
¶ 46, 357 P.3d 992 (Durrant, C.J., concurring).

¶8      We do not use this tool of statutory interpretation to
usurp “legislative power through judicial second guessing of the
wisdom of a legislative act”; instead, we seek to “preserve
legislative intent.” In re Z.C., 2007 UT 54, ¶ 12. For that reason,
we recognize that the absurdity doctrine “is strong medicine, not


2. This doctrine is not to be confused with the absurd
consequences canon, a different interpretative tool that resolves
ambiguities in a statute when the “statutory language lends itself
to two alternative readings” by selecting “the reading that
avoids absurd consequences.” Utley v. Mill Man Steel, Inc., 2015
UT 75, ¶ 46, 357 P.3d 992 (Durrant, C.J., concurring).




20170074-CA                     4               2018 UT App 102
                    Design Academy v. Albiston


to be administered lightly,” Cox v. Laycock, 2015 UT 20, ¶ 71, 345
P.3d 689 (Lee, J., concurring), and is not to be used to “substitute
our preferences” for the Legislature’s decisions, id. ¶ 72. “[T]o
override the plain language under the absurdity doctrine, the
operation of the plain language must be more than improvident,
it must be so overwhelmingly absurd that no rational legislator
could have intended the statute to operate in such a manner.”
Utley, 2015 UT 75, ¶ 48 (Durrant, C.J., concurring). And “[t]his
standard is satisfied only if the legislature could not reasonably
have intended the result.” Bagley v. Bagley, 2016 UT 48, ¶ 28, 387
P.3d 1000.

¶9     Design Academy contends that the statute is
unambiguous and plainly means just what Design Academy
says it means. Reading the statute uncritically, Design
Academy’s position is sound. First, although the use of “or” runs
the risk of creating an ambiguity in a statute, see Bryan A.
Garner, Garner’s Dictionary of Legal Usage 639 (3d ed. 2011), here
the Legislature’s use of “or” between subsections 2(a) and 2(b) is
clearly exclusive for the reason that a judgment cannot become
final without an appeal and also be affirmed on appeal. And
second, the organizational scheme of section 103(2) clearly states
that the requirement that a cause of action “aris[e] out of the
ownership, maintenance, or use of any motor vehicle” is a
qualifier of subsection 2(b) only—not a qualifier of both
subsections 2(a) and 2(b). Because subsection 2(a) is exclusive of
subsection 2(b), this qualifier would not be applicable to
subsection 2(a), given the organizational scheme of section
103(2). As a result, a plain reading of the statute suggests that the
holder of any judgment that becomes final without appeal has
the right to seek suspension of the judgment debtor’s driver
license and vehicle registration.

¶10 Obviously, such an interpretation of “judgment” in light
of the purpose of the Act and its relevant provisions results in an
absurdity given that license and registration suspensions can
result from final judgments that are affirmed on appeal only if



20170074-CA                      5               2018 UT App 102
                    Design Academy v. Albiston


they arise out of motor vehicle ownership, maintenance, or
usage, while judgments that become final without an appeal can
arise from all manner of cases, including divorce, mechanic’s lien
foreclosure, collection, defamation, or eviction.

¶11 Viewed on its own terms, the statutory interpretation
urged by Design Academy makes no sense. Why would the
Legislature give more favored treatment to judgment debtors
who appeal and lose than those who simply forgo an appeal?
And why would the Legislature further burden a civil judgment
debtor—who already will be dealing with appearances in
supplemental proceedings, wage garnishments, and execution
on personal and real property—with the added sanction of
driver license and vehicle registration suspension (unless the
judgment debtor had the foresight to appeal even if there were
no good grounds for appeal, thereby avoiding this added
sanction)? And if, as Design Academy contends, this loss of
driving and vehicle privileges applies to all judgments that go
unappealed, why is there no mention of this civil sanction in the
statutory provisions dealing with judgments and appeals?
Instead, the provision Design Academy relies on is found in the
Financial Responsibility of Motor Vehicle Owners and Operators Act,
and it seems absurd that the Legislature would vest unappealed
civil judgments not related to the subject matter of the Act with
the added burden of license and registration suspensions.

¶12 In sum, the punctuation of the statute is flawed, but the
Legislature surely did not mean to enact a bizarre scheme that
imposes license and registration suspension on those who
appeal and lose if and only if the judgment is for damages
“arising out of the ownership, maintenance, or use of any motor
vehicle,” Utah Code Ann. § 41-12a-103(2)(b)(i) (LexisNexis 2014),
while imposing the same suspensions across the wide range of
judgments, including those with no connection whatsoever to
the “ownership, maintenance, or use of any motor vehicle,” see
id., if the judgment becomes final without an appeal.




20170074-CA                     6                2018 UT App 102
                  Design Academy v. Albiston


¶13 This, quite clearly, is what the Legislature meant and how
the provision should be read:

      “Judgment” means any judgment that is final by:

      (a) expiration without appeal of the time within
          which an appeal might have been perfected, or

      (b) final affirmation on appeal, rendered by a court
          of competent jurisdiction of any state or of the
          United States,

      upon a cause of action for damages arising out of
      the ownership, maintenance, or use of any motor
      vehicle . . . .

We interpret the provision accordingly and uphold the district
court’s denial of Design Academy’s motion to suspend
Albiston’s license and registration.

¶14   Affirmed.




20170074-CA                    7               2018 UT App 102